NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-2234
                                     ___________

                                   JOHN BRANDT,
                                                       Appellant
                                           v.

          ELIZABETH BURNS; HEIDI CAMERLENGO; LOUIS MARTELLI
                   ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 1:07-cv-00862)
                      District Judge: Honorable Noel L. Hillman
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 1, 2011
                Before: SLOVITER, FISHER and WEIS, Circuit Judges

                           (Opinion filed: August 3, 2011)

                                     ___________

                                      OPINION
                                     ___________


PER CURIAM.

             John Brandt, proceeding pro se, appeals from the District Court’s order

granting Appellees’ motion for summary judgment in his action alleging due process

violations and claims under New Jersey state law. For the reasons that follow, we will

affirm.
                                             I.

              In 2003, the New Jersey Superior Court found Brandt not guilty by reason

of insanity with respect to charges of criminal mischief and other offenses. As a result,

Brandt was involuntarily committed pursuant to State v. Krol, 344 A.2d 289 (N.J. 1975),

and N.J. Stat. Ann. § 2C:4-8. 1 After spending time at Ann Klein Forensic Center and

Greystone Psychiatric Hospital, Brandt was transferred to Ancora Psychiatric Hospital

(“Ancora”) in Hammonton, Atlantic County, New Jersey, in September 2005. His

treatment team at Ancora included Dr. Elizabeth Burns, Dr. Heidi Camerlengo, and Louis

Martelli — Brandt’s psychiatrist, psychologist, and social worker, respectively.

              At the time of his transfer to Ancora, Brandt was subject to an unrelated,

outstanding warrant for his arrest in Lakewood Township, Ocean County, New Jersey,

for unpaid traffic fines. Brandt told his treatment team that he wished to be transferred to

jail on detainer status — ostensibly to satisfy those unpaid fines — and threatened to

escape from Ancora if he did not get his way. 2 The treatment team ultimately agreed to

this transfer. To ensure that Brandt would remain detained after the outstanding warrant

was resolved, the treatment team obtained an order from Brandt’s Krol judge. That

1
  Under New Jersey law, “[a]n acquittal by reason of insanity terminates the criminal
proceedings against an accused, unless the accused remains mentally ill and in need of
involuntary commitment,” in which case the individual can be involuntary committed. In
re Commitment of W.K., 731 A.2d 482, 483 (N.J. 1999). After a defendant is committed,
“periodic review hearings (Krol hearings) are held in a criminal proceeding on notice to
the prosecutor to determine if continued involuntary commitment is warranted.” Id.
2
 Brandt had previously escaped from Greystone Psychiatric Hospital on two separate
occasions.
                                             2
order, dated November 9, 2005, stated that Brandt was subject to a detainer, and directed

“any law enforcement officer” to “immediately arrest this Defendant and produce the

Defendant before the Court or hold in custody until the next regular Court session.”

                On November 18, 2005, Brandt was transferred from Ancora to the

Lakewood Township police station. A 30-day supply of medication and a detailed

discharge report prepared by Dr. Burns were sent with him. 3 Once at the police station,

Brandt paid the outstanding traffic fines. The police then ran a background check to

determine whether there were any remaining warrants outstanding. Finding none — it

appears that the Krol judge’s order had not been properly distributed — the police

released Brandt.

                Upon his release, Brandt took a bus to his home. Three days later, he and

his friends spent time in Pemberton, New Jersey. When all of his friends had left, Brandt

approached two strangers and offered them money to give him a ride home. The two

individuals agreed, but instead of driving him home, they drove to a different location.

During this drive, Brandt noticed that one of the individuals was carrying a gun.

Thinking that this individual was going to shoot or rob him, Brandt grabbed the gun. A

shot then went off, with the bullet striking Brandt’s right knee. Brandt then exited the car

and threw his money to the ground. The individual with the gun picked up the money

and left. Brandt, meanwhile, was treated at a hospital for his injured knee and was later

returned to Ancora.

3
    The discharge report noted, inter alia, that Brandt was “still under KROL status.”
                                               3
              In February 2007, Brandt filed a pro se complaint in the District Court

against Dr. Burns, Dr. Camerlengo, and Martelli. Brandt subsequently amended the

complaint, and, in July 2009, filed a second amended complaint through counsel. The

second amended complaint alleged that the three defendants had violated his due process

rights, as well as his rights under New Jersey state law, by improperly discharging him

and failing to provide for his continued care and treatment. Brandt claimed that, as a

result of the defendants’ conduct, he had been mugged and shot.

              In the months that followed, Dr. Burns moved to dismiss a subset of the

claims against her, all three defendants collectively moved for summary judgment, and

Brandt cross-moved for partial summary judgment. On March 31, 2010, the District

Court entered an order granting the defendants’ motion for summary judgment, denying

Brandt’s cross-motion for partial summary judgment, and denying Dr. Burns’ motion to

dismiss as moot. In doing so, the court concluded that all of Brandt’s claims failed

because a superseding cause broke the causal link between the defendants’ alleged

conduct and the harm he suffered:

              [E]ven assuming that Dr. Burns breached her duty of care as a
              clinical psychiatrist by discharging plaintiff into the hands of
              the Lakewood Township police, and all defendants deprived
              plaintiff of his substantive right to medical care and
              protection, and did not follow the proper procedures in
              discharging plaintiff, defendants cannot be liable for
              plaintiff’s injuries because the harm plaintiff encountered was
              caused by a superseding act.

              ....

                                             4
              . . . Dr. Burns and the other treatment team members believed
              that when plaintiff was discharged from Ancora, appropriate
              measures were in place to ensure that plaintiff would not be
              released into the community. Further, they believed that the
              legal system, over which they had no control, would properly
              effectuate their plan. It is beyond the contemplation of
              mental health professionals, however, that [the Krol judge’s]
              order would not be properly disseminated so that the
              Lakewood Township police department would not be alerted
              to it, and therefore fail to retain plaintiff pursuant to it.

(Dist. Ct. Op. 10, 14-15.)

              Brandt now seeks review of the District Court’s judgment.

                                             II.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. “We

review a district court’s grant of summary judgment under a plenary standard, applying

the same test employed by the District Court.” Smith v. Borough of Dunmore, 633 F.3d

176, 179 (3d Cir. 2011) (internal quotation marks and citation omitted). Summary

judgment is appropriate where “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A court reviewing a summary judgment motion must evaluate the evidence in

the light most favorable to the nonmoving party and draw all reasonable inferences in that

party’s favor.” EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 262 (3d Cir. 2010).

              As the District Court noted, tort law principles, including the principle of

proximate causation, govern not only Brandt’s state law claims, but also his constitutional

claims. See Egervary v. Young, 366 F.3d 238, 246 (3d Cir. 2004). Proximate causation

                                             5
is established where the defendant’s wrongful conduct is a “substantial factor” in

bringing about harm to the plaintiff. See id. (citing RESTATEMENT (SECOND) OF TORTS

§ 431 (1965)); see also Verdicchio v. Ricca, 843 A.2d 1042, 1056 (N.J. 2004) (noting

that the New Jersey courts have adopted the “substantial factor” test). The chain of

proximate causation is broken, however, by a superseding cause. Lamont v. New Jersey,

637 F.3d 177, 185 (3d Cir. 2011). “A superseding cause is an event or conduct

sufficiently unrelated to or unanticipated by a defendant that warrants termination of

liability, irrespective of whether the defendant’s negligence was or was not a substantial

factor in bringing about the harm.” Thabault v. Chait, 541 F.3d 512, 525 (3d Cir. 2008).

              Although the issue of proximate causation is typically determined by the

factfinder, this issue may be addressed as a matter of law “where the outcome is clear or

when highly extraordinary events or conduct takes place.” See id. at 523-24; see also

Port Auth. of N.Y. and N.J. v. Arcadian Corp, 189 F.3d 305, 318 (3d Cir. 1999) (“The

New Jersey courts have on many occasions held that proximate causation did not exist as

a matter of law.”). Having reviewed the record in this case, we agree with the District

Court that it was appropriate to resolve the issue of proximate causation as a matter of

law. Moreover, for substantially the reasons provided by the District Court, we agree that

the apparent mishandling of the Krol judge’s order (by an actor or actors outside of the

Appellees’ control) and the subsequent release of Brandt by the Lakewood Township

police constituted a superseding cause that broke the causal link between the Appellees’

alleged conduct and the harm suffered by Brandt. Accordingly, we will affirm the
                                             6
District Court’s judgment. Brandt’s motion to proceed in forma pauperis (“IFP”) on

appeal is denied as unnecessary, as his IFP status from the District Court proceedings

carries over to this appeal. 4 See Fed. R. App. P. 24(a)(3). Brandt’s motion for

appointment of counsel and request for transcripts are denied.




4
  The Prison Litigation Reform Act’s (“PLRA”) fee payment provisions, see 28 U.S.C. §
1915, do not apply here, for Brandt is not a “prisoner” as defined in
§ 1915(h). See Kolocotronis v. Morgan, 247 F.3d 726, 728 (8th Cir. 2001) (concluding
that litigant who was committed to a psychiatric facility following verdict of not guilty by
reason of insanity is not a “prisoner” under § 1915(h), and thus “not subject to the
detailed inmate-account procedures of § 1915”).
                                             7